           Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


NATIONAL STUDENT LEGAL
DEFENSE NETWORK,
1015 15th Street NW, Suite 600
Washington, DC 20005

                  Plaintiff,

v.                                               Case No. 21-cv-0573

UNITED STATES DEPARTMENT OF
EDUCATION,
400 Maryland Avenue SW
Washington, DC 20202

                 Defendant.


                                   COMPLAINT

      1.     This case involves the failure of Defendant United States Department

of Education (“Department”) to respond to an administrative appeal (“Appeal”) of a

Petition for Correction and Disclosure (“Petition”) submitted in accordance with the

Information Quality Act (“IQA”), the Office of Management and Budget’s (“OMB”)

IQA Guidelines, and the Department’s IQA Guidelines.

      2.     In September 2018, Plaintiff National Student Legal Defense Network

(“Student Defense”) submitted the Petition to challenge an information

dissemination contained in the Department’s Notice of Proposed Rulemaking
           Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 2 of 12




(“NPRM”) related to its Gainful Employment Rule.1 See Program Integrity: Gainful

Employment, 83 Fed. Reg. 40,167, 40,180 (Aug. 14, 2018). That NPRM proposed

that the Department entirely repeal the GE Rule. Id.

      3.     Because the NPRM failed to comply with the IQA in many respects,

Student Defense outlined those failures and requested that the Department rescind

the NPRM and, if it preferred, “correct and reissue [the NPRM] with information

that complies with the IQA.”

      4.     The Department did not provide a separate response to the Petition.

Instead, on July 1, 2019, the Department issued a Final Rule, in which it included

its response to the Petition and adopted the repeal proposed in the NPRM. See

Program Integrity: Gainful Employment, 84 Fed. Reg. 31,392, 31,426–35 (July 1,

2019) (the “Repeal”).

      5.     The Department’s response to the Petition was inadequate, incomplete,

and/or erroneous.

      6.     On July 31, 2019, Student Defense submitted its Appeal of the

Department’s response, in which it outlined the many ways in which the

Department’s response in the Repeal had failed to resolve, explain, or cure its IQA

violations. Student Defense again suggested that the Department should, rather

than compounding its mistakes, rescind the NPRM and accompanying Repeal and

reissue an NPRM that did not run afoul of the IQA.



1      See generally Program Integrity: Gainful Employment, 79 Fed. Reg. 64,890
(Oct. 31, 2014), corrected by 79 Fed. Reg. 71,957 (Dec. 4, 2014) (collectively, the “GE
Rule”).

                                           2
            Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 3 of 12




      7.     The Department’s IQA Guidelines provide that it will respond to any

appeal within 120 days. See infra at ¶¶ 25–26 (describing how one version of the

Department’s guidelines imposes a 60-day deadline for the Department’s response,

while another version sets a 120-day deadline). That time has long passed, yet the

Department has not responded.

      8.     Student Defense is therefore bringing this action pursuant to the

Administrative Procedure Act, 5 U.S.C. §§ 701–706 (“APA”). Student Defense seeks

a declaration that the Department’s failure to respond to the Appeal constitutes an

agency action unreasonably delayed. In addition, Student Defense seeks an order

compelling the Department to issue a final decision in response to the Appeal

within thirty days.

                                     PARTIES

      9.     Plaintiff Student Defense is a nonpartisan, non-profit organization

incorporated in the District of Columbia. Student Defense’s mission is to work,

through a variety of means, to advance students’ rights to educational opportunity

and ensure that higher education provides a launching point for economic mobility.

      10.    Defendant United States Department of Education is a department of

the executive branch of the United States government, headquartered in

Washington, D.C., and an agency of the federal government within the meaning of 5

U.S.C. § 552(f)(1).




                                         3
             Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 4 of 12




                                      JURISDICTION

       11.    This lawsuit is brought pursuant to the APA, 5 U.S.C. §§ 701–706, in

order to compel agency action unreasonably delayed.

       12.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because this action arises under federal law, specifically the APA,

and the Department’s obligation to respond to petitions submitted under the IQA.

       13.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) because

Plaintiff resides in this district.

                        THE INFORMATION QUALITY ACT

       14.    The IQA, together with its implementing guidelines, requires that

information disseminated to the public by federal agencies, including the

Department, be of requisite quality, objectivity, utility, and integrity.2

       15.    The IQA, an addendum to the Paperwork Reduction Act, 44 U.S.C.

§§ 3501 et seq. (“PRA”), directs OMB to issue guidelines under various PRA

authorities by September 30, 2001.

       16.    The IQA provides that OMB’s guidelines should require each federal

agency to which they apply to, in turn:

       (A) issue guidelines ensuring and maximizing the quality, objectivity,
       utility, and integrity of information (including statistical information)
       disseminated by the agency, by not later than 1 year after the date of
       issuance of the guidelines under subsection (a); [and]

       (B) establish administrative mechanisms allowing affected persons to
       seek and obtain correction of information maintained and


2     Consolidated Appropriations Act, 2001, Pub. L. No. 106-554, § 515, 114 Stat.
2763, 2763A-153–54 (2000) (codified, in part, at 44 U.S.C. § 3516).


                                            4
               Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 5 of 12




         disseminated by the agency that does not comply with the guidelines
         issued under subsection (a).

44 U.S.C. § 3516 note (B)(2).

         17.    OMB issued “final guidelines,” as directed, in 2002 after a period of

notice and comment.3

         18.    In issuing its guidelines, OMB explained, “[g]iven the administrative

mechanisms required by [the IQA] as well as the standards set forth in the

Paperwork Reduction Act, it is clear that agencies should not disseminate

substantive information that does not meet a basic level of quality.” 67 Fed. Reg. at

8,452.

         19.    The OMB Guidelines elaborate on the directives set forth in the IQA

itself. They define “quality,” “utility,” “objectivity,” and “integrity,” among other

relevant terms. These definitions state, in part:

         “Quality” is an encompassing term comprising utility, objectivity, and
         integrity.

         “Utility” refers to the usefulness of the information to its intended users,
         including the public. In assessing the usefulness of information that the
         agency disseminates to the public, the agency needs to consider the uses of
         the information not only from the perspective of the agency but also from the
         perspective of the public. As a result, when transparency of information is
         relevant for assessing the information’s usefulness from the public's
         perspective, the agency must take care to ensure that transparency has been
         addressed in its review of the information. . . .




3      Office of Mgmt. & Budget, Exec. Office of the President, Guidelines for
Ensuring and Maximizing the Quality, Objectivity, Utility, & Integrity of
Information Disseminated by Federal Agencies (“OMB Guidelines”), 67 Fed. Reg.
8,451, 8,452 (Feb. 22, 2002), https://www.gpo.gov/fdsys/pkg/FR-2002-02-22/pdf/R2-
59.pdf.


                                             5
               Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 6 of 12




         “Objectivity” includes whether disseminated information is being presented
         in an accurate, clear, complete, and unbiased manner. This involves whether
         the information is presented within a proper context. Sometimes, in
         disseminating certain types of information to the public, other information
         must also be disseminated in order to ensure an accurate, clear, complete,
         and unbiased presentation.
         20.    Consistent with the IQA, the OMB Guidelines require agencies to

“establish administrative mechanisms allowing affected persons to seek and obtain,

where appropriate, timely correction of information maintained and disseminated

by the agency that does not comply with OMB or agency guidelines.” 67 Fed. Reg. at

8,459.

         21.    In April 2019, after Student Defense’s Petition was submitted, but

before its Appeal was submitted, OMB issued a memorandum requiring all

agencies, including the Department, to update their IQA guidelines to “to reflect

recent innovations in information generation, access, management, and use, and to

help agencies address common problems with maintaining information quality.” See

Memorandum from Russell T. Vought, Acting Dir., Office of Mgmt. & Budget,

Improving Implementation of the Information Quality Act, to the Heads of Executive

Departments & Agencies 1 (Apr. 24, 2019), available at:

https://www.whitehouse.gov/wp-content/uploads/2019/04/M-19-15.pdf. The

memorandum instructed agencies to update their IQA guidelines in twenty

separate ways and set a deadline of ninety days to do so. Id. at 2.

         22.    The April 2019 memorandum reaffirmed the need for agencies to

“develop an administrative mechanism for affected parties to request that agencies

correct information of inadequate quality, with an appeal process and annual




                                            6
             Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 7 of 12




reports to OMB.” Id. at 3. More specifically, under “Implementation Update 4.5,”

OMB reaffirmed that “[a]gencies should have procedures in place” to “ensure the

integrity of the appeals process.” Id. at 10–11.

      23.     The Department maintains a website that provides information to the

public regarding its implementation of the IQA. See generally U.S. Dep’t of Educ.,

Information Quality Guidelines,

https://www2.ed.gov/policy/gen/guid/infoqualguide.html?src=ft (last modified July

23, 2019).

      24.     That website includes three different versions of the Department’s IQA

Guidelines.

      25.     One version is a Microsoft Word file. A second version is a PDF file. As

it relates to appeals, the Microsoft Word and PDF files provide that parties

dissatisfied with the Department’s decision on a request may “appeal to the

Department’s Chief Information Officer” within thirty calendar days of receipt of

the decision. These versions also provide that the Department’s response to any

appeal will be issued within 120 days of the Chief Information Officer’s receipt of an

appeal.

      26.     A third version of the Department’s guidelines is included in text on

the website itself. See U.S. Dep’t of Educ., Information Quality Guidelines,

https://www2.ed.gov/policy/gen/guid/iq/iqg_5d.html (last modified Oct. 17, 2005). As

it relates to appeals, this version provides that parties dissatisfied with the

Department’s decision on a request may “appeal to the Department’s Chief Data




                                           7
            Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 8 of 12




Officer” via the “Director, Information Clearance Division,” within thirty calendar

days of receipt of the decision. This version provides that the Department’s response

to any appeal will be issued within sixty days its receipt of an appeal.

                                       FACTS

      27.    Despite ample evidence and acknowledgments by the Department that

the GE Rule was working as intended, the Department took a series of steps to

delay the enforcement and operation of the GE Rule between 2017 and 2019 under

the leadership of former Secretary of Education Betsy DeVos. For example, less

than four months after the change in administrations in 2017, the Department

announced that it was considering repealing the GE Rule. In addition, the

Department delayed an array of compliance deadlines for institutions regulated by

the Rule. Many of those delays later became the subject of litigation.

      28.    On August 14, 2018, the Department published in the Federal Register

the NPRM proposing to rescind the GE Rule. See 83 Fed. Reg. at 40,180. The

Department promulgated the Gainful Employment Rule in 2014 to comply with the

Higher Education Act of 1965’s (“HEA”) mandate that certain postsecondary

institutions only participate in Title IV programs (and serve as conduits for

students to receive federal student loans and grants) if their educational programs

“prepare students for gainful employment in a recognized occupation.” See 79 Fed.

Reg. at 64,890.

      29.    The NPRM contained numerous factual claims without disclosing the

underlying sources or methodologies, a clear failure to comply with the IQA. Where




                                           8
            Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 9 of 12




the NPRM did cite sources, it repeatedly stated conclusions that were unsupported

by evidence.

      30.      On September 5, 2018, Plaintiff submitted the Petition. A true and

correct copy of the Petition can be found on the Department’s website and is

attached hereto as Complaint Exhibit 1.

      31.      The Petition set forth facts detailing how the NPRM was not in

compliance with the standards of the IQA.

      32.      Although the Department initially asserted that Student Defense’s

Petition was “not considered a proper request under the Information Quality Act,”

id., it later apologized and clarified—consistent with its IQA Guidelines—that “[a]

response . . . will be provided as part of the [D]epartment’s response under the

Notice of Proposed Rulemaking.” See Appeal, Ex. C, Email Correspondence at 1

(attached hereto as Compl., Ex. 2); see also id., Ex. A at 13 (specifying that

“[c]omments about information on which the Department has sought public

comment, such as rulemaking or studies cited in a rulemaking, will be responded to

through the public comment process, or through an individual response if there was

no published process for responding to all comments”).4

      33.      On July 1, 2019, the Department issued its Repeal, which included a

response to the Petition. See 84 Fed. Reg. at 31,426–35. Although the Department



4      The Department’s website provides a copy of what it describes as its IQA
“Response to National Student Legal Defense Network dated September 10, 2018.”
In a subsequent communication, the Department disavowed its September 10, 2018,
response that Student Defense’s request was improper. See Compl., Ex. 2 (Appeal,
Ex. C, Email Correspondence at 1).

                                           9
              Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 10 of 12




also stated that “[o]nce final, the response w[ould] be provided to [Student

Defense],” Compl., Ex. 2 (Appeal, Ex. C, Email Correspondence at 1), Student

Defense never received direct communication from the Department with its

response to the Petition.

       34.      On July 31, 2019, Plaintiff submitted an Appeal of the Department’s

response. A true and correct copy of the Appeal can be found on the Department’s

website and is attached hereto as Complaint Exhibit 2.

       35.      The Department never responded to the Appeal.

       36.      On February 25, 2021, undersigned counsel informed relevant

personnel in the Department’s Office of General Counsel and the United States

Department of Justice that Student Defense was preparing a lawsuit regarding the

Department’s failure to respond to the Appeal. Counsel requested a response by

March 2, 2021. Neither the Department nor the Department of Justice responded.

                                        COUNT I

       37.      Plaintiff herein incorporates all allegations in the above paragraphs as

if fully set forth herein.

       38.      The IQA, OMB’s IQA Guidelines, and the Department’s IQA

Guidelines require that information disseminated by agencies meet a requisite level

of quality.

       39.      The NPRM is information disseminated by Defendant within the

meaning of the IQA and its implementing guidelines.




                                            10
            Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 11 of 12




      40.      Defendant had a duty and was otherwise required to respond to the

Appeal within a specified timeframe.

      41.      Defendant has failed to respond to the Appeal within that timeframe

or within a reasonable amount of time after the expiration of that timeframe.

      42.      The APA, 5 U.S.C § 706(1), provides for judicial review to compel

agency action if it is unreasonably delayed. It also grants judicial review to a

“person suffering legal wrong because of agency action, or adversely affected or

aggrieved by agency action.”

      43.      An “agency action” includes the “failure to act.” 5 U.S.C. § 551(13).

      44.      Defendant’s violation is ongoing.

      45.      Due to Defendant’s failure to respond within a reasonable time, this

Court should compel Defendant to act.

                               REQUEST FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Court:

   First, declare that Defendant’s inaction in response to the Appeal constitutes an

unreasonable delay;

   Second, order the Department to respond substantively to the Appeal within

thirty days;

   Third, award Plaintiff its costs and reasonable attorneys’ fees; and

   Fourth, grant such other relief as the Court deems just and proper.




                                            11
         Case 1:21-cv-00573 Document 1 Filed 03/04/21 Page 12 of 12




                                   Respectfully submitted,


                                   /s/Daniel A. Zibel          .
                                   Daniel A. Zibel (D.C. Bar No. 491377)
                                   Aaron S. Ament (D.C. Bar No. 1602164)
                                   Robyn K. Bitner (D.C. Bar No. 1617036)
                                   National Student Legal Defense Network
                                   1015 15th Street NW, Suite 600
                                   Washington, DC 20005
                                   (202) 734-7495
                                   dan@defendstudents.org
                                   aaron@defendstudents.org
                                   robyn@defendstudents.org

March 4, 2021




                                    12
